Citation Nr: 0431458	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
impaired hearing of the left ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
entitlement to service connection for impaired hearing of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty for training from March 21, 
1962, to September 20, 1962, for a total of six months.  He 
also had additional Army National Guard service.  

This appeal is from April 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  The former rating 
decision denied an increased rating for left-sided hearing 
impairment.  It derived jurisdiction from the report of a 
routine physical examination.  See 38 C.F.R. §§ 3.157, 3.327 
(2004).  It is an increased rating matter as distinguished 
from a claim for a higher initial rating, because it derived 
from VA's determination that it was necessity to determine 
continued disability, rather than from the veteran's 
disagreement with the initial disability rating.  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (distinguishing a 
claim arising from disagreement with initial rating 
distinguished from a claim that a disability has increases 
since last rated).

The latter rating denied service connection for impaired 
hearing of the right ear.  The rating decision identified a 
reopened claim of May 19, 1997, as the source of the RO's 
jurisdiction to make the rating decision.  This was erroneous 
for several reasons.  First, the May 19, 1997, claim was the 
original claim, not a reopened claim.  Compare 38 C.F.R. 
§ 3.160(b) with 3.160(e) (2004) (definitions of original and 
reopened claims).  Second, the Board of Veterans' Appeals 
denied service connection for impaired hearing of the right 
ear in an October 1999 decision.  Third, it does not appear 
from the record that the veteran filed a claim to reopen his 
claim for service connection for right-sided hearing 
impairment subsequent to the Board's decision.  Nonetheless, 
he did file a timely notice of disagreement and perfected his 
appeal; consequently, the Board will proceed on that issue.

The issue of increased rating for impaired hearing disability 
of the left ear is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied service connection 
for impaired hearing of the right ear in October 1999.

2.  The veteran has not submitted evidence that bears 
directly and substantially upon the specific matter under 
consideration, or that relates to an unestablished fact 
necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The October 1999 Board of Veterans' Appeal decision 
denying service connection for impaired hearing disability of 
the right ear is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. § 3.160(d), 20.1100 (2004).

3.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for impaired hearing disability of the right ear.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

No specific forms were required to prosecute a claim in this 
case.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) 
(2004).  VA notified the veteran by letters of January and 
March 2002 of the evidence and information necessary to 
substantiate his claim and inform him which information and 
evidence, if any, he must provide VA and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran responded with statements providing 
arguments in support of his claim, but without information 
necessary to enable VA to assist him to substantiate his 
claim.  Absent cooperation from the veteran, VA cannot assist 
other than to obtain federal records of which it has notice 
from other sources.  There are no such records in this case.  
See 38 C.F.R. § 3.159(c)(1)(i), (2)(i) (2004).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examined the veteran's hearing in August 2001.  
The report is adequate to decide the claim.  Nothing in the 
record suggests it has become unrepresentative of the 
veteran's current hearing.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).  In this case, there has been no 
such failure.


II.  Whether to Reopen a Claim for Service Connection for 
Impaired Hearing Disability of the Right Ear.

The Board's October 1999 decision denied service connection 
for impaired hearing disability of the right ear.  That 
decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2004).  The claim may not be reopened 
and allowed unless new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The RO's gratuitous adjudication of a claim the veteran did 
not make presents a problem regarding whether an older or a 
newer definition of new and material evidence must apply to 
the case.  The choice depends on the date of the claim to 
reopen.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(promulgating new definition of new and material evidence and 
applicability date), but the veteran did not make a claim to 
reopen.  The simplest means to avoid prejudice is to consider 
both definitions, which will demonstrate that the veteran has 
not submitted new and material evidence pursuant to either.  
The older definition is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.
38 C.F.R. § 3.156(a) (2001).

The newer definition reads thus:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since October 1999 is of 
concern for the purpose of reopening the back claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require that 
evidence submitted since October 1999 "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.



Since October 1999, the RO obtained an August 2001 VA 
audiology examination report, and the veteran submitted 
another copy of a March 1997 Mayo Clinic audiology 
examination report that was of record before the Board in 
October 1999.  He also included arguments in his December 
2002 notice of disagreement and in his September 2003 
substantive appeal to the effect that both ears were in the 
same place when he was exposed to the artillery noise that 
caused hearing loss of the left ear in service, therefore 
hearing impairment of the right ear must also have been 
incurred in service.

The veteran's logic is sound regarding the close proximity of 
the right ear to his left ear during service, but the point 
is inapposite the matter to be determined.  For VA purposes, 
impaired hearing disability is defined as certain prescribed 
degrees of hearing loss.  See 38 C.F.R. § 3.385 (2004).  The 
Board denied service connection because the evidence then of 
record did not show impaired hearing disability in the right 
ear as defined by regulation.  The evidence presented or 
secured since the October 1999 Board decision does not show 
impaired hearing disability in the right ear as defined by 
regulation.

The 1997 Mayo Clinic record is not new under either the older 
or the newer definition of new and material evidence.

The August 2001 VA report showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
20
35
LEFT
10
5
5
50
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The average puretone threshold of the 1000, 2000, 3000, and 
4000 Hz measurements for the left ear was 38 (rounded up from 
37.5).  The average puretone threshold is not material to 
determining entitlement to service connection for right ear 
hearing impairment.  This evidence is adverse to the 
veteran's claim; it shows he does not have a right ear 
hearing impairment as defined for VA disability determination 
purposes.  Applicable regulations provide that impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less. See 38 C.F.R. § 3.385 (2004).  

The evidence does not bear directly or specifically on the 
matter to be determined.  38 C.F.R. § 3.156(a) (2001).  It 
does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  
Evidence that is adverse to a claim cannot be new and 
material.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In sum, the claim the Board denied in October 1999 cannot be 
reopened and reconsidered based on the evidence obtained 
since the date of that decision.


ORDER

Whereas new and material evidence of entitlement to service 
connection for impaired hearing disability of the right ear 
has not been submitted, the appeal is denied.


REMAND

In December 2002, the veteran reported that his hearing was 
getting worse.  The August 2001 VA audiology examination is 
no longer contemporaneous for rating purposes.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination to determine 
hearing loss in the left ear for 
disabilty evaluation purposes.

2.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in 
an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



